338 F.2d 701
Ana Guerrero GARRIDO, Appellant,v.Paul BORDALLO and Audrey Bordallo, Appellees.
No. 19104.
United States Court of Appeals Ninth Circuit.
Nov. 16, 1964.

Finton J. Phelan, Jr., Agana, Guam, Alvin Buchignani, San Francisco, Cal., for appellant.
Gerald F. Ellersdorfer, Arriola, Bohn & Gayle, Benicia, Cal., for appellees.
Before CHAMBERS, BROWNING and DUNIWAY, Circuit Judges.
PER CURIAM.


1
The judgment of the district court is affirmed.


2
Appellant made a challenge in the trial court to the jury panel.  As framed and as timed there, we cannot sustain it.


3
We have considered all specifications of error, but do not agree with them.